United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-3584
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
James Lee Brown,                        *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: July 5, 2012
                                Filed: July 10, 2012
                                 ___________

Before WOLLMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      James Brown appeals the district court’s1 denial of his 18 U.S.C. § 3582(c)(2)
sentence-reduction motion based on Amendment 750 to the United States Sentencing
Guidelines. We affirm, as Brown’s applicable Guidelines range was not lowered by
the amendment. See U.S.S.G. § 1B1.10, comment. (n.1(A)) (eligibility for
consideration under § 3582(c)(2) is triggered only by amendment that lowers
applicable Guidelines range); United States v. Tolliver, 570 F.3d 1062, 1066-67 (8th
Cir. 2009) (where applicable Guidelines range was not lowered by amendment,

      1
      The Honorable Ronald E. Longstaff, United States District Judge for the
Southern District of Iowa.
district court lacked authority to reduce sentence). To the extent Brown has raised
arguments that are not based on a Guidelines amendment, those arguments are not
properly raised in a section 3582(c)(2) motion.

      The judgment is affirmed. Counsel’s motion to withdraw is granted.
                     ______________________________




                                        - 2-